407 F. Supp. 2d 1316 (2005)
COMMODITY FUTURES TRADING COMMISSION, Plaintiff,
v.
WILSHIRE INVESTMENT MANAGEMENT CORPORATION, National Commodities Corporation, Inc., Andrew Alan Wilshire, Eric Scott Malcolmson and James Joseph Russo, Defendants.
No. 04-80862-CIV.
United States District Court, S.D. Florida.
December 5, 2005.
Allison Lurton, Rachel Entman, Jason Gizzarelli, Commodity Futures Trading Office, *1317 Division of Enforcement, Washington, DC, for Plaintiff.
Robert Lawrence Bonner, Homer & Bonner, Francisco Oscar Sanchez, Homer Bonner & Delgado, Miami, FL, for Defendants.

FINAL JUDGMENT
MIDDLEBROOKS, District Judge.
THIS CAUSE follows the Court's entry of a Trial Order following a bench trial conducted from August 8-11, 2005. In that Order, the Court found for the Plaintiff and against the Defendant on both counts of the complaint. Now, pursuant to Rule 58 of the Federal Rules of Civil Procedure, the Court enters final judgment. It is
ORDERED AND ADJUDGED that final judgment is hereby entered as follows:
1.) $100,000 in civil penalty in favor of the Plaintiff and against Defendant Wilshire Investment Management Corporation.
2.) $100,000 in civil penalty in favor of the Plaintiff and against Defendant Andrew Alan Wilshire.
3.) $100,000 in civil penalty in favor of the Plaintiff and against Defendant Eric Scott Malcolmson.
4.) $100,000 in civil penalty in favor of the Plaintiff and against Defendant James Joseph Russo.
5.) Restitution in favor of the following customers against the Defendants in the following amounts:
a.) Tony Del Duco: $88,103.17
b.) George Tracy: $14,546.35
c.) John Stevens: $4,988.11
d.) Doreen Daidone: $4,559.89
e.) Bruce McLean: $2,929.57
f.) Charles Bolam: $4,905.00
g.) Dennis Albrecht: $19,976.06
h.) Daniel McNamee: $7,883.84
6.) A permanent injunction is hereby issued against Defendants Wilshire Investment Management Corporation, Andrew Alan Wilshire, Eric Scott Malcolmson, and James Joseph Russo. These four parties are enjoined from violating section 4c(b) of the Commodities Exchange Act (7 U.S.C. § 6c(b)) and 17 C.F.R. § 33.10(a)-(c). They are also enjoined from engaging in any commodity-related activity, including soliciting new customers.
It is further ORDERED AND ADJUDGED that the Court shall retain jurisdiction to award costs and attorneys fees. All other pending motions are DENIED AS MOOT and the Clerk of the Court shall CLOSE THIS CASE.